By the Court :
The petition of William H. Squires, the appellee in the above case, together with the exhibits filed therewith, has been read and considered, and the same is hereby overruled and refused ; this Court being of opinion that the relief sought by the petitioner may be had by application to the Circuit Court from which the appeal was taken, under the provisions of the Act of Assembly of 1864, ch. 322, (Supplement to Code, page 16.)
By the Rules regulating appeals adopted by this Court on the 18th day of October, 1869, the time allowed for the transmission of the record to this Court, on appeals from Courts of Equity, is limited to six months from the time of appeal prayed, (Rule 10, 29 Md., 4.)
These Rules having been made under and by authority of the Constitution, Art. 4, sec. 18, have the force of law, *177and the effect of said Bule 10, is to alter or modify the provisions of the Act of 1864, ch. 322, so far as respects the time allowed for transmitting the record to this Court; but in no manner affects the power and jurisdiction of the Circuit Court conferred by that Act.
(Decided 7th January, 1874.)
The appellee is, therefore, entitled, on motion made in the Circuit Court, and upon a proper case there shown, to the relief prescribed by that Act, in case of a failure by the appellant to send the record to this Court, within six months after the appeal has been entered.

Petition dismissed.